UNITED STATES COURT OF APPEALS

                              FOR THE FIFTH CIRCUIT



                                      No. 96-40474
                                    Summary Calendar



UNITED STATES OF AMERICA,
                                                                         Plaintiff-Appellee,

                                           versus

CAROLYN REAUX,
                                                                      Defendant-Appellant.



                       Appeal from the United States District Court
                            For the Eastern District of Texas
                                    (1:95-CR-152-2)

                                    December 23, 1996
Before POLITZ, Chief Judge, GARWOOD and WIENER, Circuit Judges.

PER CURIAM:*

        In this direct criminal appeal, court-appointed counsel for Carolyn Reaux has

filed a brief as required by Anders v. California1 and moves the court to be relieved



   *
     Pursuant to Local Rule 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in Local Rule
47.5.4.
   1
       386 U.S. 738 (1967).
of further responsibilities herein. Reaux has been provided with a copy of the brief

and motion. Having reviewed the brief and record and finding no nonfrivolous

issue, we excuse counsel from any further responsibilities herein and DISMISS the

appeal.




                                         2